DETAILED ACTION

Claims 1-18 are pending and under examination in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 3/20/20 and 5/28/21 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copied of the 1449s are attached to this action.

Drawings

The drawings are objected to because the figures are not properly labeled. 37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” See MPEP 6.8.02.
In the instant case, the partial views of figures 3, 9, 12, and 13 are identified by the same consecutive Arabic numeral for each figure followed by a small letter instead of a capital letter. Also, the first partial view of figure 3 is identified by a number only. For example, the partial views of Figure 3 are identified by number 13 followed by small letters a-c instead of capital letters A-C. 

In addition, 37 CFR 1.84 (p)(1) states “Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.” See MPEP 608.02.
In the instant case, reference characters for Figures 1-19 are used in association with brackets.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in
reply to the Office action to avoid abandonment of the application. Any amended
replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure
number of an amended drawing should not be labeled as “amended.” If a drawing figure
is to be canceled, the appropriate figure must be removed from the replacement sheet,
and where necessary, the remaining figures must be renumbered and appropriate
changes made to the brief description of the several views of the drawings for
consistency. Additional replacement sheets may be necessary to show the renumbering
of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either “Replacement Sheet” or “New
Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner,
the applicant will be notified and informed of any required corrective action in the next
Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “A method for preparing a cell vial for cryopreservation” in the preamble. However, it further recites the limitation that the method comprises the active steps of “introducing a reprogramming factor into isolated cells” and “culturing the cells” in two media. However, none of the recited active steps of cell culture result in a cell vial. There is no recitation of an active step of “cryopreservation” in the claim and it is further missing the steps of preparing a cell vial as claimed. It is unclear how the recited method steps use or result in the purpose of the method recited in the preamble. Therefore, the metes and bounds of the method claim cannot be determined.
Regarding claim 17, it is a product-by-process claim that recites “A cell vial for cryopreservation”. However, it is a dependent claim from claim 16, which is rejected for claiming a method for preparing a cell vial with no actual recitation of the active steps for preparing a cell vial from a cell culture. As such, the structure of the cell vial cannot be determined from the method of claim 16. In addition, claim 17 recites the limitation that the cell vial “retains the characteristics of natural killer cells”. It is unclear how the claimed cell vial has the characteristics of Natural killer cells since the vial is a non-organic receptacle and not a cell itself. Therefore, the metes and bounds of the claimed product cannot be determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song Hae et al. (KR 20150087727 A) (filed on 01/22/2014 and published on 07/30/2015).
In regards to claims 7, 12-15, they are product-by-process claims that claim NK cells produced by the method of claim 1 by reprogramming and culturing cells. MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Song Hae et al. teaches a method for producing natural killer (NK) cells. The method comprises reprogramming fibroblast cells using the Yamanaka reprogramming factors, such as Oct3 / 4, Sox2, Klf4, c-Myc (page 5, paragraph 7, lines 1-4) to obtain induced hematopoietic stem cells (iHSC) (Abstract). The method further comprises culturing the iHSC in culture plates initially in a first culture medium comprising NK cell differentiation factors, such as stem cell factor (SCF), fms-like tyrosine kinase 3 ligand (Flt3L) or IL-7, thereby inducing the differentiation into NK precursor cells (claims 5 and 6 and page 4, paragraph 3, lines 1-6), and then with another culture medium of NK cell differentiation factors, such as interleukin-15 (IL-15), thereby directly differentiating them into NK cells.  
 Song Hae et al. further teaches cell therapeutic agent containing differentiation-induced hematopoietic stem cells obtained by that method. It was confirmed that the hematopoietic stem cells induced by the differentiation had characteristics of the normal hematopoietic progenitor cells (page 11, paragraph 5 and Fig. 5C). In this case, the method of producing these NK cells doesn’t change the structure or the characteristics of the NK cells produced.

Regarding claim 8, it recites the functional limitation “the natural killer cells retain the characteristics of natural killer cells upon thawing after cryopreservation”. Since the structure of the claimed NK cells and the NK cells produced by Song Hae et al. are the same and identical to any NK cells made by reprogramming, the claimed functional property of the claimed NK cells of having the characteristics of natural killer cells upon thawing after cryopreservation are inherently and necessarily present in Song Hae et al.
 
Regarding claims 13 and 14, please note that these claims depend on claims 7 and 13 respectively. The limitation of the claimed product “natural killer cells” is already addressed above in the teachings of Song Hae et al. However, the phrases “A cell therapeutic agent” and “A pharmaceutical composition for treating or preventing cancer” recited in claims 13 and 14, respectively are intended uses and need not to be taught by prior art. It is noted that the use of a product for a particular purpose is not afforded patentable weight in a product claim where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. The MPEP states that, “.. in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.” In re Casey, 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963) (MPEP 2111.02). In this case, the cell therapeutic agent, the pharmaceutical composition for treating or preventing any type of cancer don’t result in any structural difference between the claimed Natural killer cells produced by the method of the instant claim 1 and the Natural killer cells produced by Song Hae et al. in order to patentably distinguish the claimed invention from the prior art.

Regarding claim 15, it recites the functional limitation “the composition has a killing potential for cancer stem cells”. Since the structure of the claimed NK cells and the NK cells produced by Song Hae et al. are the same, the claimed functional property of the claimed NK cells of having the ability to kill cancer stem cells are inherently and necessarily present in Song Hae et al. Accordingly, the mere recitation of its presence in the instant claims is not sufficient to distinguish the instant claims from prior art. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” See MPEP 2112.01 or In re Best, 195 USPQ 430, 433 (CCPA 1997). Therefore, by teaching all the limitations of the structural features of the NK cells claimed, Song Hae et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song Hae et al. (KR 20150087727 A) (filed on 01/22/2014 and published on 07/30/2015), in view of Cichocki et al. “GSK3 inhibition drives maturation of NK cells and enhances their antitumor activity” Cancer Research. 08 August 2017, vol. 77 (20), 5664-5675.
Regarding claims 1-3, 5, 9-11, and 16-17, Song Hae et al. teaches a method for producing natural killer (NK) cells. The method comprises reprogramming fibroblast cells using the Yamanaka reprogramming factors, such as Oct3 / 4, Sox2, Klf4, c-Myc (page 5, paragraph 7, lines 1-4) to obtain induced hematopoietic stem cells (iHSC) (Abstract). The method further comprises culturing the iHSC in culture plates initially in a first culture medium comprising NK cell differentiation factors, such as stem cell factor (SCF), fms-like tyrosine kinase 3 ligand (Flt3L) or IL-7, thereby inducing the differentiation into NK precursor cells (claims 5 and 6 and page 4, paragraph 3, lines 1-6), and then with another culture medium of NK cell differentiation factors, such as interleukin-15 (IL-15), thereby directly differentiating them into NK cells. 
However, Song Hae et al. fails to teach that the first culture medium comprises a GSK3β inhibitor to increase the differentiation of hematopoietic stem cells into natural killer (NK) cells and that the produced NK cells over express a biomarker associated with hematopoietic cell lineage or natural killer cell-mediated cytotoxicity, compared to natural killer cells isolated from humans, such as TNF and NKp30.
However, Cichocki et al. teaches using CHIR99021 as an aminopyrimidine derivative that potently inhibits both isoforms of GSK3β without showing off-target inhibitory effects on other closely related kinases and is also the most selected GSK3β inhibitor in a cell culture medium to test the effect of GSK3 inhibition during ex vivo NK cell expansion (page 5666, column 2, paragraph 2, lines 1-16). Cichocki et al. further teaches the positive role of GSK3β inhibition in T-cell differentiation and that it leads to an enrichment of mature NK cells during ex vivo expansion with autologous monocytes and IL15 (page 5666, column 2, paragraph 1). In addition, Cichocki et al. discloses that NK cells produced by adding the GSK3 inhibitor (CHIR99021) exhibited markedly increased TNF production in response to target cell recognition and greater natural cytotoxicity against a variety of solid tumor cell lines (page 5665, paragraph 3, lines 3-8). Also, the addition of the GSK3 inhibitor (CHIR99021) exhibited overexpression of the natural cytotoxicity receptor NKp30 (Figure 1C).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first culture medium of Song Hae et al. to include a GSK3beta inhibitor as taught by Cichocki et al. in order to increase the maturation and proliferation of NK cells and with overexpression of biomarkers associated with hematopoietic cell lineage, such as TNF or natural cytotoxicity receptors, such as NPk30 with a reasonable expectation of success. One would have been motivated to have done so because GSK3 kinase inhibition and overexpression of TNF and NPk30 can greatly enhance the mature character of NK cells most desired for effective cancer immunotherapy and target higher natural cytotoxicity against different cancer cell lines as taught by Cichocki et al. (Abstract).
Regarding claims 16 and 17, since there is no recitation of the structural features of the claimed cell vial and the claims are missing the active steps of preparing a cell vial as claimed, it is unclear how the recited method steps for cell culture use or result in the purpose of the method recited in the preamble as explained above under 112(b).  Therefore, the “culture plate” in Song Hae et al. is interpreted as any container that has the cells inside for cell culture. In addition, for claim 17, it is a product claim and it is noted that the use of a product for a particular purpose is not afforded patentable weight in a product claim where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See MPEP 2111.02.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Song Hae et al. (KR 20150087727 A) (filed on 01/22/2014 and published on 07/30/2015), in view of Cichocki et al. “GSK3 inhibition drives maturation of NK cells and enhances their antitumor activity” Cancer Research. August 8th, 2017, vol. 77 (20), 5664-5675, as applied to claims 1-3, 5, 9-11 and 16-17 above, and further in view of Voskinarian  et al. (KR 20170098938 A) (filed on 12/30/2015 and published on 08/30/2017).
Regarding claims 4 and 6, the teachings of Song Hae et al. and Cichocki et al. for preparing NK cells by reprogramming fibroblasts followed by culture in first and second media comprising adding NK cell differentiation factors, such as SCF, Flt3L, and IL-7 and GSK3β inhibitor with a reasonable expectation of success have been set forth in detail above.
However, Song Hae et al. fails to teach that the second culture medium used to directly produce NK cells comprises StemRegenin-I or CH-223191 and that the produced natural killer cells are CD56+ and CD16+.
However, Voskinarian et al. teaches a method for preparing NK cells by culturing hematopoietic stem cells or progenitor cells in a in a first medium containing a stem cell mobilizing agent and Trombopoietin (Tpo) and then culturing the first cell population in a second medium containing a stem cell mobilization agent (claim 1) wherein said stem cell mobilization agent is an aryl hydrocarbon receptor inhibitor (claim 15). Voskinarian  et al. further teaches that the aryl hydrocarbon receptor inhibitor is the compound CH223191 (1-methyl-N- [2-methyl-4- [2- (2-methylphenyl) diazenyl] phenyl-1H-pyrazole-5-carboxamide] or StemRegenin-I (SR-1) (claim 18 and page 11, paragraph 6, lines 1-2). Also, Voskinarian  et al. teaches that the produced population of Natural Killer (NK) cells after the last culturing step are CD56+ (claims 20 and 21) and CD16+  wherein at least 80% of said natural killer cells are viable (claim 1). 
One would have been motivated to add SR-1 or CH223191 to the second media as both SR-1 and CH223191 have comparable effects on proliferation drainage and cell purity and both increase NK cells proliferation as taught by Voskinarian  et al. (page 55, paragraph 3). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second culture medium of Song Hae et al. to include StemRegenin-I or CH223191 as taught by Voskinarian  et al. with a reasonable expectation of success. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Song Hae et al. (KR 20150087727 A) (filed on 01/22/2014 and published on 07/30/2015), in view of Cichocki et al. “GSK3 inhibition drives maturation of NK cells and enhances their antitumor activity” Cancer Research. August 8th, 2017, vol. 77 (20), 5664-5675 and Voskinarian  et al. (KR 20170098938 A) (filed on 12/30/2015 and published on 08/30/2017), as applied to claims 4 and 6 above, and further in view of Boitano et al. "Aryl Hydrocarbon Receptor Antagonists Promote the Expansion of Human Hematopoietic Stem Cells". Science. September 10th, 2010. 329, 1345-1348 and Zhao et al., "CH223191 Is a Ligand-Selective Antagonist of the Ah (Dioxin) Receptor". Toxicological Sciences. July 15th, 2010. 117(2), 393–403.
The teachings of Song Hae et al., Cichocki et al., and Voskinarian  et al. for preparing NK cells by reprogramming fibroblasts followed by culture in first and second media comprising adding NK cell differentiation factors, such as SCF, Flt3L, and IL-7 and GSK3β inhibitor and StemReginin-1 or CH-223191 in the second media, specifically with a reasonable expectation of success have been set forth in detail above.
However, Song Hae et al. fails to teach that the second culture medium used to directly produce NK cells comprises both StemRegenin-I and CH-223191.
However, Boitano et al. discloses that StemReginin-1 (SR1) is a species specific for human Hematopoietic Stem cells; specifically, it is specific to human AHR. Boitano et al. teaches that (SR-1) is a potent antagonist of AHR and it functions by directly binding to AHR and thus preferentially inhibiting its signaling. Boitano et al. further teaches that SR-1 induced CD34+ cell expansion is mediated through this activity of SR-1 of direct binding and inhibition of AHR (page 1348, paragraph 2, lines 1-14).
Zhao et al. teaches that CH-223191 is a is a ligand-selective antagonist that preferentially inhibits the ability of certain classes of AHR agonists (2,3,7,8-tetrachlorodibenzo-p-dioxin and related halogenated aromatic hydrocarbons (HAHs)), but not others (polycyclic aromatic hydrocarbons (PAHs), flavonoids, or indirubin), to bind to and/or activate the AHR and AHR signal transduction (page 393, paragraph 2, lines 1-5 and 12-17). CH-223191 has been individually identified as being useful for expanding induced NK cells.
As Boitano et al. and Zhao et al. teach that StemRegenin-I and CH223191 have different mechanisms of interacting with AHR and inhibiting it, one would have been motivated to utilize both StemRegnin-I and CH223191 together to ensure a full inhibitory effect of AHR, thus increasing the expansion of NK cells produced. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second culture medium of Song Hae et al. to include both StemRegenin-I and CH223191 with a reasonable expectation of success. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 10, 11, 14, 15, 16, 17, 18, 20, and 21 of copending Application No. 17/598916 (Cho et al., filed on 03/27/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious to one another. 
Copending claims 1, 6, 7, 10, 11, 14, 15, 16, 17, 18, 20, and 21 are directed to a method for producing CAR-iNK (induced natural killer) cells into which a chimeric antigen receptor (CAR) gene encoding a CAR is introduced, iNK cells produced by the method, and a cell therapy composition and a pharmaceutical composition for preventing or treating cancer. The method comprises culturing isolated cells, into which a reprogramming factor and a CAR have been introduced, in two media where the first medium contains growth factors, cytokines, and a GSK3β inhibitor and the second medium contains growth factors, cytokines, and an AHR antagonist and thereby directly reprogramming into NK cells. The copending claims further teach that the two media used contain IL-7, IL-15, and StemReginin I and the reprogramming factor is any one or more selected from the group consisting of Lin28, Asc11, Pitx3, Nurr1, Lmx1a, Nanog, Oct4, Oct3, Sox2, Klf4, Myc, and a combination thereof. In addition, they teach that the CAR-iNK cells produced above express any one or more selected from the group consisting of CD56+, CD16+, CD3−, and a combination thereof. Thus, the copending claimed method for producing CAR-iNK cells recite similar method steps but are narrower in that the copending claims further recite that the cells express a CAR. As such the copending claims represent a species of the instant broader methods and products. It is well established that a species of a claimed invention renders the genus obvious. In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus, the claims of the copending application are not patentably distinct from instant pending claims 1-18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANAN ISAM ABUZEINEH whose telephone number is (571)272-9596. The examiner can normally be reached Mon- Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Hanan Isam Abuzeineh

/H.I.A./Examiner, Art Unit 1633    



Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633